Exhibit 10.5

FOURTH AMENDMENT OF LEASE

THIS FOURTH AMENDMENT OF LEASE (hereinafter called “Amendment”) is made and
entered into on this 29th day of July 2009, by and between Watsonville
Freeholders, a California limited partnership (hereinafter called “Landlord”)
and West Marine Products, Inc., a California corporation (hereinafter called
“Tenant”).

RECITALS

A. By Lease Agreement dated June 26, 1997, as amended by (a) Landlord
Subordination dated February 6, 2003, (b) First Amendment of Lease dated
July 27, 2005, and (c) Second Amendment of Lease dated December 21, 2005,
Landlord leased to Tenant an approximately eighty-nine thousand, two hundred
eleven (89,211) square-foot premises located at 500 Westridge Drive,
Watsonville, California 95076 (the “Demised Premises”) and by (d) Third
Amendment of Lease dated November 30, 2006, the Demised Premises was increased
by an adjacent space comprised of an approximately eleven thousand, six hundred
(11,600) square foot of premises (the “Additional Premises”). Per the Third
Amendment of the Lease, the Demised Premises and the Additional Premises became
the “New Premises” totaling approximately one-hundred thousand, eight hundred
eleven (100,811) square feet located at 500 Westridge Drive, Watsonville,
California 95076. The Lease Agreement, and all amendments thereto are
collectively referred to herein as the “Lease.” The Demised Premises, the
Additional Premises and the New Premises are more particularly described in the
Lease and amendments thereto.

B. Landlord and Tenant now desire to further amend the Lease in certain
respects.

AGREEMENT

For and in consideration of the recitals above made and the promises and
agreements that follow, and other good and valuable consideration, the parties
agree as follows:

1. New Premises. The New Premises shall be designated and distinguished by this
Amendment as two independent premises comprised of the following:

A. The Demised Premises consisting of an approximately eighty-nine thousand, two
hundred eleven (89,211) square-foot premises located at 500 Westridge Drive,
Watsonville, California 95076; and

B. The Additional Premises consisting of an approximately eleven thousand, six
hundred (11,600) square foot of premises also located at 500 Westridge Drive,
Watsonville, California 95076 and adjacent to the Demised Premises.



--------------------------------------------------------------------------------

2. Rent and Term for the Additional Premises. The Rent, Term and other terms and
conditions for the Additional Premises is unchanged by this Amendment and remain
in effect as specified in the Lease.

3. Rent for the Demised Premises During the Current Term. Landlord and Tenant do
hereby agree that the base rent (“Rent”) for the Demised Premises for the
balance of the current Term commencing May 1, 2009 and continuing through
October 31, 2011 (“Remaining Term”) shall be reduced and fixed as follows:

 

Annual Rate

 

Period

 

Monthly Amount

 

Annual Amount

$11.88

  5/1/2009 - 10/31/2011   $88,318.89   $1,059,826.68

4. Renewal of Lease Term for the Demised Premises. Landlord and Tenant do hereby
further agree to renew the Term of the Lease following the expiration of the
Remaining Term solely for the Demised Premises for a period of five (5) years,
commencing November 1, 2011 and continuing through October 31, 2016 (the
“Renewal Term”).

5. Base Rent During Renewal Term for the Demised Premises. Landlord and Tenant
do hereby further agree that the Rent for the Demised Premises during the
Renewal Term shall be fixed at the following rate:

 

Annual Rate

 

Period

 

Monthly Amount

 

Annual Amount

$13.08

  11/1/2011 - 10/31/2016   $97,240.00   $1,166,880.00

6. Renewal Options. Landlord hereby agrees to provide Tenant with three
additional separate and successive five year options (each a “Successive Term”),
at Tenant’s sole election, to extend the term of the Lease for the Demised
Premises following the expiration of the Renewal Term and each applicable
Successive Term, under the same terms and conditions contained in the Lease,
except that the Rent shall be at the then fair market value for space that is
substantially similar in type, size and quality.

7. Defined Terms. Unless otherwise defined in this Amendment, all capitalized
terms and phrases used in this Amendment shall have the same meaning attributed
to them in the Lease.

 

WSC Fourth Amendment of Lease    Page 2 of 3



--------------------------------------------------------------------------------

8. Affirmation. Except as modified by this Amendment, the Lease remains
unchanged.

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

LANDLORD:       TENANT: Watsonville Freeholders       West Marine Products, Inc.
By:  

/s/    Randolph K. Repass

      By:  

/s/    Christopher Bolling

  Randolph K. Repass         Christopher Bolling   General Partner         SVP
Business Development

 

WSC Fourth Amendment of Lease    Page 3 of 3